The opinion of the Court was delivered by
Todd, J.
Tbe defendant was sentenced by the Recorder of the City of Monroe, after trial before him, to pay a fine of fifty dollars and costs, for keeping a disorderly bouse, and, in default of payment, to be imprisoned, and work on tbe streets at one dollar per day, until tbe fine and costs were paid.
From tliis sentence lie lias appealed, and among other defenses urged, and the only one we can notice under our limited jurisdiction, lie contends that the city ordinances and charter authorizing such sentence are violative of the Constitutions of 1868 and of 1879, and, consequently, null and void.
*11931. The Articles of the two Constitutions charged to be violated are those which provide for prosecution of criminal offenses, by indictment or information, and the right of trial by jury in such prosecutions; also which prohibit slavery or involuntary servitude, except for crime; and the Article in the Constitution of 1868, which prohibits the fixing by law of the price of manual labor.'
The charter in question confers on the city full and complete police authority for the preservation of the peace, good order, safety and health of the place, and also to abate nuisances.
Under this power, doubtless, the ordinance complained of against keeping a disorderly house was passed.
An examination of the authorities bearing on this interesting question satisfies us that offenses against ordinances passed in the exercise of the express or implied police powers vested in municipal corporations, and relating to minor acts and matters not inclxxded in the criminal statutes of the State, are not properly regarded as crimes, to which the constitutional provisions, relating to prosecutions and trial by jury, refer.
To insure the prompt and efficient exercise of the police authority with which municipal corporations are ordinarily clothed, the trial of offenders must be speedy, and the punishment summary, which .are impossible of attainment under the slow and formal methods of prosecuting by indictment or infoi’mation, and trial by jury.
The power or right of the legislature to confer such authority on towns and cities is expressly provided in Articles 92 and 136 of the present Constitution.
■ The distinction between crimes against the State and mere violations of municipal ordinances, and the bearing of the constitutional provisions referred to, touching the respective modes or methods for the prosecution and punishment of offenders against the same, is cleai’ly recognized by elementary writers on the subject, and confirmed by frequent adjudications. Dillon, Mun. Corp., 2d Ed., Vol. 1, pp. 451 et seq.; Cooley, Const. Lim. 596; Sedgwick, Stat. and Const. Law, 548, 549; 15 An. 190; 33 An. 1011; 4 Ga. 509; 14 Ga. 358; 38 Ga. 542; 9 Minn. 166, 186; 42 Penn. St. 89; 33 N. J. Law, 213.
2. The constitutional prohibitions against slavery or --involuntary servitude have, we conceive, no real bearing on the question before us. They were evidently directed against any attempt to reestablish slavery, such as had but recently been abolished, or any system of servitude resembling the same. This is the more evident from the exception contained in the Articles.
*11943. The inhibition in the Constitution of 1868, against laws fixing the price of manual labor, evidently liad reference to contract labor to be performed under contract and, therefore, has no applicability to the case before us. There is no question touching the payment of the costs.
We see no force in any of the grounds urged against the sentence appealed from.
Judgment affirmed.